DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/21/21 has been entered.
	Claims 1-4, 10, 15, 20, 22-23 and newly added 28 are under consideration.
	
Information Disclosure Statement
The IDS filed 10/21/21 has been considered and an initialed copy of the PTO-1449 is enclosed.
Rejections Withdrawn
All of the rejections under 35 USC 102 are withdrawn after further consideration.

Response to Arguments
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 10, 15, 20 and 22-23 and newly added claim 28 are/remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating a subject having a cancer which expresses PD-1 using the claimed combination, does not reasonably provide enablement for methods of treating a subject having a cancer which does NOT expresses PD-1 using the claimed combination.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  The reasons for this rejection are set forth in the non-final action mailed 2/13/2020.
Applicant argues that only one of the Wands factors has not been met (i.e. the level of predictability in the art).  As clearly stated in the rejection it is the lack of working examples combined with the unpredictability in the art that constitutes the basis for this rejection.  
.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 10, 15, 20, 22-23 and newly added 28 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Levy et al US 2015/0118222 (priority to 3/20/2014) in view of Appendix A, Bryan et al Ther Clin Risk Manag 2011 vol. 7 p. 1-11, .
Applicant re-argues that the primary reference discloses a multitude of BTK inhibitors and/or PD-1 inhibitors and that the Office has cherry-picked applicant’s compounds without any reason for doing so.  These arguments were addressed in the final action mailed 8/25/2020.
Applicant also provides a declaration showing the unexpected results of Examples 1 and 2.  In the declaration, the graph for Example 1 does show unexpected results for the claimed compound and PD-1 antibody for lymphomas.  Thus, the claims as limited to B cell lymphoma would be allowable.  The graph for Example 2 appears to be missing an arm because only three arms are shown not four.  Applicant should re-do the graph for Example 2 and include the fourth arm.  Then, the Examiner would be able to make a proper determination if unexpected were shown. 



Claims 1-4, 10, 15, 20, 22-23 and newly added claim 28 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Hamdy et al WO 2016/024228 (priority to 8/11/2014 in view of Bryan et al Ther Clin Risk Manag 2011 vol. 7 p. 1-11, Ricci et al, Ther Clin Risk Manag 2009 vol. 5 p. 187-207, Parikh et al Blood vol. 123(11):1647 (2014), CLL Trailists’ J. Natl Cancer Inst. 1999; 91:861, Appendix B and applicant’s .
	Applicant’s arguments have been addressed above. 



Claims 1-4, 10 and 15 and newly added claim 28 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al US 2013/0079327 in view of Korman et al US 8008449, Freeman et al US 2015/0210769 and Pravada et al US 7312243.  The reasons for this rejection are of record in the non-final action mailed 1/22/21.
	Applicant’s arguments have been addressed above. 

Citation of pertinent art
	Hamdy et al US 20200069796 is cited because	the claims in the document are directed to methods of treating a hematological cancer (leukemia, lymphoma or multiple myeloma) using a combination of anti-PD-1 antibodies (nivolumab) (claim 62) and BTK inhibitor (applicant’s compound) (claim 60).   This reference has priority to Hamdy et al WO 2016/024228 (priority to 8/11/2014) which is used in the 102 rejection (above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30 to 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sheela J. Huff/Primary Examiner, Art Unit 1643